1

EXHIBIT 10.3
ITT Corporation
Special Senior Executive Severance Pay Plan
(amended and restated as of October 31, 2011)


1.
Purpose

The purpose of this ITT Corporation Special Senior Executive Severance Pay Plan
(“Plan”) is to assist in occupational transition by providing Severance
Benefits, as defined herein, for employees covered by this Plan whose employment
is terminated under conditions set forth in this Plan.
2.
Covered Employees

Covered employees under this Plan (“Special Severance Executives”) are active
full-time, regular salaried employees of ITT Corporation, (“ITT”) and of any
subsidiary company (“ITT Subsidiary”) (collectively or individually as the
context requires “Company”) (including Special Severance Executives who are
short term disabled as of a Potential Acceleration Event within the meaning of
the Company’s short term disability plans) (other than Special Severance
Executives on periodic severance as of a Potential Acceleration Event) who are
in Band A or B or were in Band A or B at any time within the two year period
immediately preceding an Acceleration Event and such other employees of the
Company who shall be designated as covered employees in Band A or B under the
Plan by the Compensation and Personnel Committee of ITT’s Board of Directors.
“Bands A and B” shall have the meaning given such terms under the executive
classification system of the ITT Human Resources Department as in effect
immediately preceding an Acceleration Event. After the occurrence of an
Acceleration Event, the terms “ITT”, “ITT Subsidiary” and “Company” as used
herein shall also include, respectively and as the context requires, any
successor company to ITT or any successor company to any ITT Subsidiary and any
affiliate of any such successor company.
3.
Definitions

An “Acceleration Event” shall occur if (i) a report on Schedule 13D shall be
filed with the Securities and Exchange Commission pursuant to Section 13(d) of
the Securities Exchange Act of 1934 (the “Act”) disclosing that any person
(within the meaning of Section 13(d) of the Act), other than ITT or a subsidiary
of ITT or any employee benefit plan sponsored by ITT or a subsidiary of ITT, is
the beneficial owner directly or indirectly of twenty percent (20%) or more of
the outstanding Common Stock $1 par value, of ITT (the “Stock”); (ii) any person
(within the meaning of Section 13(d) of the Act), other than ITT or a subsidiary
of ITT, or any employee benefit plan sponsored by ITT or a subsidiary of ITT,
shall purchase shares pursuant to a tender offer or exchange offer to acquire
any Stock of ITT (or securities convertible into Stock) for cash, securities or
any other consideration, provided that after consummation of the offer, the
person in question is the beneficial owner (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of twenty percent (20%) or more of
the outstanding Stock of ITT (calculated as provided in paragraph (d) of Rule
13d-3 under the Act in the case of rights to acquire Stock); (iii) the
consummation of (A) any consolidation, business combination or merger involving
ITT, other than a consolidation, business combination or merger involving ITT in
which holders of Stock immediately prior to the consolidation, business
combination or merger (x) hold fifty percent (50%) or more of the combined
voting power of ITT (or the corporation resulting from the merger or
consolidation or the parent of such corporation) after the merger and (y) have
the same proportionate ownership of common stock of ITT (or the corporation
resulting from the merger or consolidation or the parent of such corporation),
relative to other holders of Stock immediately prior to the merger, business
combination or consolidation, immediately after the merger as immediately
before, or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
ITT, (iv) there shall have been a change in a majority of the members of the
Board of Directors of ITT within a 12-month period unless the election or
nomination for election by ITT’ stockholders of each new director during such
12-month period was approved by the vote of two-thirds of the directors then
still in office who (x) were directors at the beginning of such 12-month period
or (y) whose nomination for election or election as directors was recommended or
approved by a majority of the directors who were directors at the beginning of
such 12-month period or (v) any person (within the meaning of Section 13(d) of
the Act) (other than ITT or any subsidiary of ITT or any employee benefit plan
(or related trust) sponsored by ITT or a subsidiary of ITT) becomes the
beneficial owner (as such term is defined in Rule 13d-3 under the Act) of twenty
percent (20%) or more of the Stock.
“Cause” shall mean action by the Special Severance Executive involving willful
malfeasance or gross negligence or the Special Severance Executive’s failure to
act involving material nonfeasance that would tend to have a materially adverse
effect on the Company. No act or omission on the part of the Special Severance
Executive shall be considered “willful” unless




--------------------------------------------------------------------------------

2

it is done or omitted in bad faith or without reasonable belief that the action
or omission was in the best interests of the Company.
“Good Reason” shall mean (i) without the Special Severance Executive’s express
written consent and excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or its affiliates within 30 days after receipt of notice thereof given by the
Special Severance Executive, (A) a reduction in the Special Severance
Executive’s annual base compensation (whether or not deferred), (B) the
assignment to the Special Severance Executive of any duties inconsistent in any
material respect with the Special Severance Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities, or (C) any other action by the Company or its affiliates which
results in a material diminution in such position, authority, duties or
responsibilities; (ii) without the Special Severance Executive’s express written
consent, the Company’s requiring the Special Severance Executive’s work location
to be other than within twenty-five (25) miles of the location where such
Special Severance Executive was principally working immediately prior to the
Acceleration Event; or (iii) any failure by the Company to obtain the express
written assumption of this Plan from any successor to the Company; provided that
“Good Reason” shall cease to exist for an event on the 90th day following the
later of its occurrence or the Special Severance Executive’s knowledge thereof,
unless the Special Severance Executive has given the Company notice thereof
prior to such date.
“Potential Acceleration Event” shall mean any execution of an agreement, the
commencement of a tender offer or any other transaction or event that if
consummated would result in an Acceleration Event.
4.
Severance Benefits Upon Termination of Employment

If, a Special Severance Executive’s employment with the Company is terminated
due to a Qualifying Termination, he or she shall receive the severance benefits
set forth in Section 5 hereof (“Severance Benefits”). For purposes hereof, (i) a
“Qualifying Termination” shall mean a termination of a Special Severance
Executive’s employment with the Company either (x) by the Company without Cause
(A) within the two (2) year period commencing on the date of the occurrence of
an Acceleration Event or (B) prior to the occurrence of an Acceleration Event
and either (1) following the public announcement of the transaction or event
which ultimately results in such Acceleration Event or (2) at the request of a
party to, or participant in, the transaction or event which ultimately results
in an Acceleration Event; or (y) by a Special Severance Executive for Good
Reason within the two (2) year period commencing with the date of the occurrence
of an Acceleration Event and (ii) a determination by a Special Severance
Executive that he or she has “Good Reason” hereunder shall be final and binding
on the parties hereto unless the Company can establish by a preponderance of the
evidence that “Good Reason” does not exist.
5.
Severance Benefits

Band A Benefits
Severance Benefits for Special Severance Executives (i) in Band A at the time of
a Qualifying Termination or at any time during the two (2) year period
immediately preceding the Acceleration Event or (ii) designated as a covered
employee in Band A in accordance with Section 2 hereof:
•    Accrued Rights − The Special Severance Executive’s base salary through the
date of termination of employment, any annual bonus earned but unpaid as of the
date of termination for any previously completed fiscal year, reimbursement for
any unreimbursed business expenses properly incurred by the Special Severance
Executive in accordance with Company policy prior to the date of the Special
Severance Executive’s termination of employment and such employee benefits, if
any, as to which the Special Severance Executive may be entitled under the
employee benefit plans of the Company, including without limitation, the payment
of any accrued or unused vacation under the Company’s vacation policy.
•    Severance Pay − The sum of (x) three (3) times the current annual base
salary rate paid (whether or not deferred) to the Special Severance Executive at
the time of the Special Severance Executive’s termination of employment, and (y)
three (3) times the current annual bonus paid or awarded (whether or not
deferred) to the Special Severance Executive in respect of either (i) an
Acceleration Event or (ii) the Special Severance Executive’s termination of
employment.
•    Benefits and Perquisites
> Continued health and life insurance benefits for a three (3) year period
following the Special Severance Executive’s termination of employment at the
same cost to the Special Severance Executive, and at the same coverage levels,
as provided to the Special Severance Executive (and the Special Severance
Executive’s eligible dependents) immediately prior to his or her termination of
employment.



--------------------------------------------------------------------------------

3

> Payment of a lump sum amount (“Pension Lump Sum Amount”) equal to the
difference between (i) the total lump sum value of the Special Severance
Executive’s pension benefit under the ITT Salaried Retirement Plan and, as
applicable, Excess Pension Plan IA, Excess Pension Plan IB and/or Excess Pension
Plan II of the Company or any successor plan; provided that the benefits under
such successor plan is no less favorable than the benefits under the plans set
forth herein (or corresponding pension arrangements outside the United States)
(“Pension Plans”) as of the Special Severance Executive’s termination of
employment and (ii) the total lump sum value of the Special Severance
Executive’s pension benefit under the Pension Plans after crediting an
additional three (3) years of age and three (3) years of eligibility and benefit
service to the Special Severance Executive and applying the highest annual base
salary rate and highest bonus determined above under “Severance Pay” with
respect to each of the additional three (3) years of service so credited for
purposes of determining Final Average Compensation under the Pension Plans. The
above total lump sum values shall be determined in the manner provided in the
Excess Pension Plans of the Company for determination of lump sum benefits upon
the occurrence of an Acceleration Event, as defined in said Plans. This
provision shall apply to any Special Severance Executive having a pension
benefit under any of the Pension Plans as of the Special Severance Executive’s
termination of employment. An example of the calculation of benefits set forth
in this paragraph is set forth on Schedule A.
> Crediting of an additional three (3) years of age and three (3) years of
eligibility service for purposes of the Company’s retiree health and retiree
life insurance benefits. This provision shall apply to any Special Severance
Executives covered under such benefits any time during the three (3) year period
immediately preceding the Special Severance Executive’s termination of
employment.
> Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to three
(3) times the following amount: the highest annual base salary rate determined
above under “Severance Pay” times the highest percentage rate of Company
Contributions (not to exceed three and one-half percent (3 1/2%) with respect to
the Special Severance Executive under the ITT Investment and Savings Plan for
Salaried Employees and/or the ITT Excess Savings Plan (or corresponding savings
plan arrangements outside the United States) (“Savings Plans”) (including
matching contributions and floor contributions) at any time during the three (3)
year period immediately preceding the Special Severance Executive’s termination
of employment or the three (3) year period immediately preceding the
Acceleration Event. This provision shall apply to any Special Severance
Executive who is a member of any of the Savings Plans at any time during such
three (3) year period.
•    Outplacement — Outplacement services for one (1) year.
Band B Benefits
Severance Benefits for Special Severance Executives (i) in Band B at the time of
a Qualifying Termination or at any time during the two (2) year period
immediately preceding the Acceleration Event or (ii) designated as a covered
employee in Band B in accordance with Section 2 hereof; provided, that a Special
Severance Executive who is in Band B at the time of a Qualifying Termination but
was in Band A anytime during the two (2) year period immediately preceding the
Acceleration Event shall be entitled to Severance Benefits as a Special
Severance Executive in Band A and shall not be entitled to the Severance
Benefits set forth below:
•    Accrued Rights - The Special Severance Executive’s base salary through the
date of termination of employment, any annual bonus earned but unpaid as of the
date of termination for any previously completed fiscal year, reimbursement for
any unreimbursed business expenses properly incurred by the Special Severance
Executive in accordance with Company policy prior to the date of the Special
Severance Executive’s termination of employment and such employee benefits, if
any, as to which the Special Severance Executive may be entitled under the
employee benefit plans of the Company, including without limitation, the payment
of any accrued or unused vacation under the Company’s vacation policy.
•    Severance Pay — The sum of (x) two (2) times the current annual base salary
rate paid (whether or not deferred) to the Special Severance Executive at the
Special Severance Executive’s termination of employment, and (y) two (2) times
the current annual bonus paid or awarded (whether or not deferred) to the
Special Severance Executive in respect of either (i) an Acceleration Event or
(ii) the Special Severance Executive’s termination of employment.
•    Benefits and Perquisites
> Continued health and life insurance benefits for a two year period following
the Special Severance Executive’s termination of employment at the same cost to
the Special Severance Executive, and at the same coverage levels, as provided to
the Special Severance Executive (and the Special Severance Executive’s eligible
dependents) immediately prior to his or her termination of employment.



--------------------------------------------------------------------------------

4

> Payment of a lump sum amount (“Pension Lump Sum Amount”) equal to the
difference between (i) the total lump sum value of the Special Severance
Executive’s pension benefit under the ITT Salaried Retirement Plan and, as
applicable, Excess Pension Plan IA, Excess Pension Plan IB and/or Excess Pension
Plan II of the Company or any successor plan; provided that the benefits under
such successor plan is no less favorable than the benefits under the plans set
forth herein (or corresponding pension arrangements outside the United States)
(“Pension Plans”) as of the Special Severance Executive’s termination of
employment and (ii) the total lump sum value of the Special Severance
Executive’s pension benefit under the Pension Plans after crediting an
additional two (2) years of age and two (2) years of eligibility and benefit
service to the Special Severance Executive and applying the highest annual base
salary rate and highest bonus determined above under “Severance Pay” with
respect to each of the additional two (2) years of service so credited for
purposes of determining Final Average Compensation under the Pension Plans. The
above total lump sum values shall be determined in the manner provided in the
Excess Pension Plans of the Company for determination of lump sum benefits upon
the occurrence of an Acceleration Event, as defined in said Plans. This
provision shall apply to any Special Severance Executive having a pension
benefit under any of the Pension Plans as of the Special Severance Executive’s
termination of employment. An example of the calculation of benefits set forth
in this paragraph is set forth on Schedule A.
> Crediting of an additional two (2) years of age and two (2) years of
eligibility service for purposes of the Company’s retiree health and retiree
life insurance benefits. This provision shall apply to any Special Severance
Executives covered under such benefits any time during the three (3) year period
immediately preceding the Special Severance Executive’s termination of
employment.
> Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to two (2)
times the following amount: the highest annual base salary rate determined above
under “Severance Pay” times the highest percentage rate of Company Contributions
(not to exceed three and one-half percent (3 1/2%)) with respect to the Special
Severance Executive under the ITT Investment and Savings Plan for Salaried
Employees and/or the ITT Excess Savings Plan (or corresponding savings plan
arrangements outside the United States) (“Savings Plans”) (including matching
contributions and floor contributions) at any time during either the three (3)
year period immediately preceding the Special Severance Executive’s termination
of employment or the three (3) year period immediately preceding the
Acceleration Event. This provision shall apply to any Special Severance
Executive who is a member of any of the Savings Plans at any time during such
three (3) year period.
•    Outplacement – Outplacement services for one year.
General
With respect to the provision of benefits described above during the above
described respective three and two year periods, if, for any reason at any time
the Company is unable to treat the Special Severance Executive as being eligible
for ongoing participation in any Company employee benefit plans or perquisites
in existence immediately prior to the termination of employment of the Special
Severance Executive, and if, as a result thereof, the Special Severance
Executive does not receive a benefit or perquisite or receives a reduced benefit
or perquisite, the Company shall provide such benefits or perquisites by making
available equivalent benefits or perquisites from other sources in a manner
consistent with Section 15 below.
6.
Form of Payment of Severance Pay and Lump Sum Payments

Severance Pay shall be paid in cash, in non-discounted equal periodic
installment payments corresponding to the frequency and duration of the
severance payments that the Special Severance Executive would have been entitled
to receive from the Company as a normal severance benefit in the absence of the
occurrence of an Acceleration Event. The Pension Lump Sum Amount and the Savings
Plan Lump Sum Amount shall be paid in cash within thirty (30) calendar days
after the date the employment of the Special Severance Executive terminates.
7.
Termination of Employment — Other

The Severance Benefits shall only be payable upon a Special Severance
Executive’s termination of employment due to a Qualifying Termination; provided,
that if, following the occurrence of an Acceleration Event, a Special Severance
Executive is terminated due to the Special Severance Executive’s death or
disability (as defined in the long-term disability plan in which the Special
Severance Executive is entitled to participate (whether or not the Special
Severance Executive voluntarily participates in such plan)) and, at the time of
such termination, the Special Severance Executive had grounds to resign with
Good Reason, such termination of employment shall be deemed to be a Qualifying
Termination.
8.
Administration of Plan




--------------------------------------------------------------------------------

5

This Plan shall be administered by ITT, who shall have the exclusive right to
interpret this Plan, adopt any rules and regulations for carrying out this Plan
as may be appropriate and decide any and all matters arising under this Plan,
including but not limited to the right to determine appeals. Subject to
applicable Federal and state law, all interpretations and decisions by ITT shall
be final, conclusive and binding on all parties affected thereby.
Notwithstanding the preceding paragraph, following an Acceleration Event, any
controversy or claim arising out of or relating to this Plan, or the breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules and the entire
cost thereof shall be borne by the Company. The location of the arbitration
proceedings shall be reasonably acceptable to the Special Severance Executive.
Judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. The Company shall pay all legal fees, costs of
litigation, prejudgment interest, and other expenses which are incurred in good
faith by the Special Severance Executive as a result of the Company’s refusal to
provide any of the Severance Benefits to which the Special Severance Executive
becomes entitled under this Plan, or as a result of the Company’s (or any third
party’s) contesting the validity, enforceability, or interpretation of this
Plan, or as a result of any conflict between the Special Severance Executive and
the Company pertaining to this Plan. The Company shall pay such fees and
expenses from the general assets of the Company.
9.
Termination or Amendment

ITT may terminate or amend this Plan (“Plan Change”) at any time except, that
following the occurrence of (i) an Acceleration Event or (ii) a Potential
Acceleration Event, no Plan Change that would adversely affect any Special
Severance Executive may be made without the prior written consent of such
Special Severance Executive affected thereby; provided, however, that (ii) above
shall cease to apply if such Potential Acceleration Event does not result in the
occurrence of an Acceleration Event.
10.
Offset

Any Severance Benefits provided to a Special Severance Executive under this Plan
shall be offset in a manner consistent with Section 15 by reducing (x) any
Severance Pay hereunder by any severance pay, salary continuation pay,
termination pay or similar pay or allowance and (y) any other Severance Benefits
hereunder by corresponding employee benefits, perquisites or outplacement
services, which the Special Severance Executive receives or is entitled to
receive, (i) under the ITT Corporation Senior Executive Severance Pay Plan; (ii)
pursuant to any other Company policy, practice, program or arrangement; (iii)
pursuant to any Company employment agreement or other agreement with the
Company; or (iv) by virtue of any law, custom or practice excluding, however,
any unemployment compensation in the United States, unless the Special Severance
Executive voluntarily expressly waives (which the Special Severance Executive
shall have the exclusive right to do) in writing any such respective
entitlement.
11.
Excise Tax

In the event that it shall be determined that any Payment would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code, then
the aggregate of all Payments shall be reduced so that the Present Value of the
aggregate of all Payments does not exceed the Safe Harbor Amount; provided,
however, that no such reduction shall be effected, if the Net After-tax Benefit
to Special Severance Executive of receiving all of the Payments exceeds the Net
After-tax Benefit to Special Severance Executive resulting from having such
Payments so reduced. In the event a reduction is required pursuant hereto, the
order of reduction shall be first all cash payments on a pro rata basis, then
any equity compensation on a pro rata basis, and lastly medical and dental
coverage.
For purposes of this Section 11, the following terms have the following
meanings:
(i) “Net After-tax Benefit” shall mean the Present Value of a Payment net of all
federal state and local income, employment and excise taxes imposed on Special
Severance Executive with respect thereto, determined by applying the highest
marginal rate(s) applicable to an individual for Special Severance Executive’s
taxable year in which the Change in Control occurs.
(ii) “Payment” means any payment or distribution or provision of benefits by the
Company to or for the benefit of Special Severance Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any reductions required by this
Section 11.
(iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.



--------------------------------------------------------------------------------

6

(iv) “Safe Harbor Amount” shall be an amount expressed in Present Value which
maximizes the aggregate Present Value of Payments without causing any Payment to
be subject to excise tax under Section 4999 of the Code or the deduction
limitation of Section 280G of the Code.
All determinations required to be made under this Section 11, including whether
and when a reduction is required and the amount of such reduction and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm mutually agreed to by the Special
Severance Executive and the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Special Severance
Executive within ten (10) business days of the receipt of notice from the
Special Severance Executive that there has been a Payment, or such earlier time
as is requested by the Company; provided that for purposes of determining the
amount of any reduction, the Special Severance Executive shall be deemed to pay
federal income tax at the highest marginal rates applicable to individuals in
the calendar year in which any such determination of the amount of the reduction
is to be made and deemed to pay state and local income taxes at the highest
effective rates applicable to individuals in the state or locality of the
Special Severance Executive’s residence or place of employment, whichever is
higher, in the calendar year in which such determination is to be made.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. If the Accounting Firm determines that no excise tax is payable by the
Special Severance Executive, it shall so indicate to the Special Severance
Executive in writing. Any determination by the Accounting Firm shall be binding
upon the Company and the Special Severance Executive.
12.
Miscellaneous

The Special Severance Executive shall not be entitled to any notice of
termination or pay in lieu thereof.
Severance Benefits under this Plan are paid entirely by the Company from its
general assets.
This Plan is not a contract of employment, does not guarantee the Special
Severance Executive employment for any specified period and does not limit the
right of the Company to terminate the employment of the Special Severance
Executive at any time.
If a Special Severance Executive should die while any amount is still payable to
the Special Severance Executive hereunder had the Special Severance Executive
continued to live, all such amounts shall be paid in accordance with this Plan
to the Special Severance Executive’s designated heirs or, in the absence of such
designation, to the Special Severance Executive’s estate.
The numbered section headings contained in this Plan are included solely for
convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.
If, for any reason, any one or more of the provisions or part of a provision
contained in this Plan shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Plan not held so invalid,
illegal or unenforceable, and each other provision or part of a provision shall
to the full extent consistent with law remain in full force and effect.
The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to the conflicts of laws provisions thereof.
The Plan shall be binding on all successors and assigns of the ITT and a Special
Severance Executive.
13.
Notices

Any notice and all other communication provided for in this Plan shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three (3) days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
If to the Company:


ITT Corporation
1133 Westchester Avenue



--------------------------------------------------------------------------------

7

White Plains, New York 10604 Attention: General Counsel




If to Special Severance Executive:


To the most recent address of Special Severance Executive set forth in the
personnel records of ITT.
14.
Adoption Date

This Plan was initially adopted by ITT on March 10, 1997 (“Adoption Date”) and
does not apply to any termination of employment which occurred or which was
communicated to the Special Severance Executive prior to the Adoption Date.
15.
Section 409A

This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Special Severance Executive’s termination of employment with the Company the
Special Severance Executive is a “specified employee” as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Special Severance Executive) until the date
that is six months following the Special Severance Executive’s termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code), at which point all payments deferred pursuant to this Section
15 shall be paid to the Special Severance Executive in a lump sum and (ii) if
any other payments of money or other benefits due hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due under
this Plan constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid in a manner consistent
with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under this Plan
shall be designated as a “separate payment” within the meaning of Section 409A
of the Code. The Company shall consult with Special Severance Executives in good
faith regarding the implementation of the provisions of this section; provided
that neither the Company nor any of its employees or representatives shall have
any liability to Special Severance Executives with respect thereto.

